DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Criminal Possession of Dangerous Drugs + 1 day credit for time served; Swan River Recommendation imposed on March 13,1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Paul Ewers of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.